Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is  being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	In the Claims:
Claims 1-9 have been deleted/cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO can  be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is  assigned is 571-273-8300.
Information regarding the status of an application may  be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may  be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
/CARL J ARBES/Primary Examiner, Art Unit 3729